OPINION — AG — ** PEACE OFFICERS — GAME RANGERS — WEAPONS ** 29 O.S. 252 [29-252](H) AS AMENDED, PROVIDES THAT FISH AND GAME RANGERS "SHALL" BE AND HAVE THE POWERS OF PEACE OFFICERS IN THE STATE OF OKLAHOMA. FISH AND GAME RANGERS ARE NOT INCLUDED IN THE DEFINITIONS OF "PEACE OFFICER" FOUND IN 70 O.S. 3311 [70-3311](G)(4) AND ARE THEREFORE REQUIRED TO ATTEND COURSE OF BASIC POLICE TRAINING UNDER 70 O.S. 3311 [70-3311] . ONLY THOSE PERSONS "APPOINTED AS FISH AND GAME RANGERS" MAY PROPERLY EXERCISE THE POWERS OF PEACE OFFICERS. THE DEPARTMENT OF WILDLIFE CONSERVATION SHOULD FOLLOW OKLAHOMA CONSTITUTION. ARTICLE XXVI, SECTION 4 WHEN MAKING DECISIONS REGARDING THE SPENDING OF STATE FUNDS. (USING PUBLIC FUNDS FROM LICENSE FEE TO PAY FOR TRAINING OF PEACE OFFICERS IN THE STATE AGENCY, CARRY WEAPONS, CERTIFICATION) CITE: 70 O.S. 3311 [70-3311], 21 O.S. 99 [21-99] (CHARLES L. PAIN)